Citation Nr: 1317835	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  02-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Coast Guard from June 1974 to January 1975 and in the Navy from August 1978 to May 1981.  He also participated in the Naval Reserve Officers Training Corps (NROTC) while attending the University of Texas in Austin after his January 1975 discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the claim for a lumbar spine condition.  

In September 2003, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  In April 2005, the Board reopened the claim for a lumbar spine condition and remanded the issue for further development.  The Board also remanded the claims for service connection for posttraumatic stress disorder (PTSD), fibromyalgia, and a bilateral ankle disorder.  Service connection was later established for fibromyalgia, and a bilateral ankle disorder.  See April 2008 rating decision.  Those issues are no longer before the Board for appellate review.

The claims for service connection for PTSD and a left ankle disorder were remanded again by the Board in April 2009.  In the February 2011 decision, the Board denied service connection for a left ankle disorder and again remanded the claim for service connection for PTSD.  Service connection for major depressive disorder with PTSD was subsequently granted in an August 2012 rating decision and that issue is no longer before the Board for appellate review.

As noted in the December 2012 remand, the issue of entitlement to specially adapted housing or special home adaption has been raised by the record and acknowledged by the Agency of Original Jurisdiction (AOJ), but has not been adjudicated.  Because the Board does not have jurisdiction over it, it is again referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the claim must be remanded for additional development.  In December 2012, the Board remanded the claim for a new VA examination.  The Board requested that the VA examiner address the competent lay statements provided by the appellant and a large number of his friends that described ongoing problems with his back after the summer of 1976.  The appellant was afforded a VA examination in January 2013.  The January 2013 VA examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  In the rationale, the VA examiner stated that there was no medical evidence that the appellant suffered a back injury while on active duty.  The examiner stated that the mechanism of the injury he described in 1976 is not consistent with the development of a T11 compression deformity.  The arthritic changes that were diagnosed April 2011 were consistent with the aging process of a man of his age.  The VA examiner also stated that the bilateral L5 pars defect with anterolisthesis is a congenital anomaly and was not aggravated by military service but this was a normal progression of a back condition.  The VA examiner did not address the competent lay statements in the rationale, as requested in the February 2011 remand.  Moreover, the VA examiner did not provide a rationale for the opinion that the bilateral L5 pars defect with anterolisthesis was not aggravated by military service.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claim must be remanded for a new VA opinion.

Additionally, the appellant has submitted an April 2013 opinion from S.A.M., M.D.  In the opinion, Dr. S.A.M. opined that he could not rule out that the appellant's lower lumbar spine disorder was aggravated during active duty service.  He cited lay statements indicating that the appellant displayed significant pain behavior during active service from August 1979 to 1981.  He also noted that the appellant was involved in a motor vehicle injury accident in January 1980 while serving on active duty.  Dr. S.A.M. stated that it is at least as likely as not that the appellant's lower lumbar spine disorder was aggravated resultant to this accident.  Dr. S.A.M. also opined that it is at least as likely as not that the injury suffered during the midshipman summer cruise of 1976 was aggravated by the injury accident suffered by the appellant and that the arthritis of the spine the appellant suffered from was aggravated by the appellant's active duty service.  However, Dr. S.A.M. did not provide a full rationale for his opinion that the appellant's back was aggravated during active service.  Additionally, as discussed below, the appellant's service in 1976 has not been verified as active duty service.  As Dr. S.A.M.'s statements indicate the appellant's back condition may have been related to his period of active service from August 1978 to May 1981, including the motor vehicle accident in service, and there is no VA opinion addressing the motor vehicle accident, the VA examiner should address this issue.

The Board also notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2012).  In an April 2013 Informal Hearing Presentation (IHP), the appellant's representative noted that after certification of the appeal, the appellant submitted additional evidence to the Board, consisting of statement in support of claim, C&P report.  The April opinion letter from Dr. S.A.M. was received five days after the date of the IHP and it was not specifically referenced by the representative.   As no waiver was received for the April 2013 letter, the AOJ should ensure it reviews the April 2013 letter on remand.
  
Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI and AMIE) and a copy of this remand to the VA examiner who conducted the January 2013 VA examination.  The examiner should answer the following questions:

(a)  Is it at least as likely as not (probability of 50 percent or greater) that either degenerative disc disease of the lumbar spine, mainly at L4-L5 and L5-S1 and/or mild anterior wedge compression deformity at T11 and T12, age undetermined, which were diagnosed in April 2011, had its onset during active service or is related to any in-service disease, event, or injury, to include the injury as described during the 1976 summer cruise and the car accident in January 1980.

In providing this opinion, the examiner must address the competent lay statements provided by the appellant and a large number of his friends that describe ongoing problems with his back and the April 2013 statement from Dr. S.A.M.

(b)  It is at least as likely as not (probability of 50 percent or greater) that either degenerative disc disease of the lumbar spine, mainly at L4-L5 and L5-S1 and/or mild anterior wedge compression deformity at T11 and T12, age undetermined, occurred as a superimposed injury or disease related to the appellant's diagnosed bilateral L5 pars defects with minimal anterior listhesis (congenital spondylolysis at L5)?

If the January 2013 VA examiner is unavailable, or if the requested opinion cannot be given without further examination of the appellant, a new VA examination should be scheduled.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a lumbar spine disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



